DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-14, 17-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenk et al. (US 2005/0088795, IDS Document).
Regarding Claim 1, Lenk discloses an electrical system (Figures 1-6) comprising: 
a conductor (15, Figure 1); 
a ground (17, Figures 1, 3-4); 
an arrester (13, Figures 1, 3-4) electrically connected to the conductor (13 connected to 15, Figure 1); and 
a disconnector assembly (10, Figure 1, comprising 31, 51, 75, Figures 3-4) electrically connected between the arrester and the ground (10 connected between 13, 17, Figure 1); 
the disconnector assembly including: an isolator (comprising 11 including spark gap 75, capacitor 31, cartridge 51, Figures 1, 3-4, Paragraph 40) configured to perform an operating function in response to the occurrence of an event (Paragraph 44, “…..if the lightening arrester fails to withstand the voltages, the arcs are generated over a sufficiently extended period to activate the unprimed cartridge, causing an explosion that separates the terminals 12 and 41 mechanically from one another…”), the isolator including: 
a first terminal (12, Figures 1, 3-4) electrically connected to the arrester by a first wire (12 connected by a wire, not labelled to 13, Figure 1), and a second terminal (41, Figures 1) electrically connected to the ground by a second wire (41 connected to 17 by a second wire, Figure 1); and a housing (comprising 21, Figure 1, 3-4) configured to surround the isolator (Figure 1), the housing including: 
a first opening through which the first terminal extends (bore 30, Figure 1), 
a second opening through which the second terminal extends (opening through which 41 extends, Figure 1), and 
a retention mechanism configured to hold the isolator in place relative to the arrester (comprising gasket 57, Figure 1, Paragraph 42, “…The isolator assembly 11 is then simply dropped into cavity 27 over terminal 12. Cavity 27 is then sealed by securing gasket 57 and lower terminal stud 41 to wall 25 of bracket 21 with adhesive 56”).
Regarding Claim 2, Lenk discloses the electrical system of Claim 1, wherein the operating function includes an ignition of explosive material included in the isolator (comprising cartridge 51, Figures 1-4, Paragraph 24).
Regarding Claim 4, Lenk discloses the electrical system of Claim 1, wherein the disconnector assembly further includes a washer disposed on a top surface of the isolator (comprising spring spacer 53, Figures 1-2).
Regarding Claim 5, Lenk discloses the electrical system of Claim 4, wherein the retention mechanism is configured to engage the washer with a compressive force before the operating function occurs (Paragraph 30, “The spring spacer 53 abuts surface 44 of terminal head portion 38. Spring spacer 53 provides a biasing force to maintain electrical or physical contact of the isolator assembly components within cavity 27…”).
Regarding Claim 6, Lenk discloses the electrical system of Claim 5, wherein the retention mechanism is further configured to disengage the washer in response to the occurrence of the operating function (Paragraph 30, “The spring spacer 53 abuts surface 44 of terminal head portion 38. Spring spacer 53 provides a biasing force to maintain electrical or physical contact of the isolator assembly components within cavity 27…”, Paragraph 44, “…if the lightening arrester fails to withstand the voltages, the arcs are generated over a sufficiently extended period to activate the unprimed cartridge, causing an explosion that separates the terminals 12 and 41 mechanically from one another. The force of the exploded charge forces at least one of the terminals, usually lower terminal 41, from the housing 21”).
Regarding Claim 8, Lenk discloses the electrical system of Claim 1, wherein the second wire keeps the housing from contacting the ground upon the occurrence of the operating function (Paragraph 44, “…..if the lightening arrester fails to withstand the voltages, the arcs are generated over a sufficiently extended period to activate the unprimed cartridge, causing an explosion ….The force of the exploded charge forces at least one of the terminals, usually lower terminal 41, from the housing 21”).
Regarding Claim 9, Lenk discloses the electrical system of Claim 1, wherein the operating function electrically disconnects the arrester from the ground (Paragraph 44, “…if the lightening arrester fails to withstand the voltages, the arcs are generated over a sufficiently extended period to activate the unprimed cartridge, causing an explosion …. The force of the exploded charge forces at least one of the terminals, usually lower terminal 41, from the housing 21. This action electrically disconnects arrester 13 from the system”).
Regarding Claim 10, Lenk discloses the electrical system of Claim 1, wherein the event is an electrical failure in the arrester that causes current flowing through the isolator to exceed a threshold (Paragraph 44, “…..if the lightening arrester fails to withstand the voltages, the arcs are generated over a sufficiently extended period to activate the unprimed cartridge, causing an explosion that separates the terminals 12 and 41 mechanically from one another…”).
Regarding Claim 11, Lenk discloses a disconnector assembly (10, Figures 1-6) comprising: 
an isolator (comprising spark gap 75, Figures 1, 3-4, Paragraph 40) configured to perform an operating function in response to the occurrence of an event (Paragraph 44, “…..if the lightening arrester fails to withstand the voltages, the arcs are generated over a sufficiently extended period to activate the unprimed cartridge, causing an explosion that separates the terminals 12 and 41 mechanically from one another…”), the isolator including: 
a first terminal (12, Figures 1, 3-4) electrically connected to a protective device by a first wire (12 connected to arrester 13 by a first wire, Figure 1), and a second terminal (41, Figures 1) electrically connected to a ground by a second wire (41 connected to 17 by a second wire, Figure 1); 
a washer (comprising spring spacer 53, Figures 1-2) disposed at a top surface of the isolator (Paragraph 30, “The spring spacer 53 abuts surface 44 of terminal head portion 38. Spring spacer 53 provides a biasing force to maintain electrical or physical contact of the isolator assembly components within cavity 27…”); and a housing comprising 21, Figure 1, 3-4) configured to surround the isolator 21 surround 11, Figures 1, 3-4), the housing including: 
a first opening through which the first terminal extends (bore 30, Figure 1), 
a second opening through which the second terminal extends (opening through which 41 extends, Figure 1), and 
a gripping mechanism (comprising gasket 57, Figure 1) configured to engage the washer with a compressive force before the operating function occurs (Paragraph 42, “…The isolator assembly 11 is then simply dropped into cavity 27 over terminal 12. Cavity 27 is then sealed by securing gasket 57 and lower terminal stud 41 to wall 25 of bracket 21 with adhesive 56”).
Regarding Claim 12, Lenk discloses the disconnector assembly of Claim 11, wherein the compressive force applied by the gripping mechanism to the washer is configured to support the housing (Paragraph 42, “…Cavity 27 is then sealed by securing gasket 57 and lower terminal stud 41 to wall 25 of bracket 21 with adhesive 56”, Paragraph 30, “The spring spacer 53 abuts surface 44 of terminal head portion 38. Spring spacer 53 provides a biasing force to maintain electrical or physical contact of the isolator assembly components within cavity 27…”).
Regarding Claim 13, Lenk discloses the disconnector assembly of Claim 11, wherein the event includes a failure of the protective device that causes current flowing through the isolator to exceed a threshold (Paragraph 44, “…..if the lightening arrester fails to withstand the voltages, the arcs are generated over a sufficiently extended period to activate the unprimed cartridge, causing an explosion that separates the terminals 12 and 41 mechanically from one another…”).
Regarding Claim 14, Lenk discloses the disconnector assembly of Claim 11, wherein the operating function includes an explosion of an explosive substance included in the isolator (comprising cartridge 51, Figures 1-4, Paragraph 24).
Regarding Claim 17, Lenk discloses the disconnector assembly of Claim 11, wherein the gripping mechanism includes: gripping elements configured to engage the washer (Paragraph 42, “…Cavity 27 is then sealed by securing gasket 57 and lower terminal stud 41 to wall 25 of bracket 21 with adhesive 56”, Paragraph 30, Paragraph 24, “…The spring spacer 53 is adjacent the first terminal 12 and spaced from the second terminal 41”); and a spring configured to apply the compressive force to the gripping elements (Paragraphs 30, 24).
Regarding Claim 18, Lenk discloses the disconnector assembly of Claim 11, wherein the operating function includes electrically disconnecting the first terminal from the second terminal (Paragraph 44, “…if the lightening arrester fails to withstand the voltages, the arcs are generated over a sufficiently extended period to activate the unprimed cartridge, causing an explosion that separates the terminals 12 and 41 mechanically from one another…”).
Regarding Claim 20, Lenk discloses an electrical system (Figures 1-6) comprising: 
a conductor (15, Figure 1); 
a ground (17, Figures 1, 3-4); 
an arrester (13, Figures 1, 3-4) electrically connected to the conductor (13 connected to 15, Figure 1); and 
a disconnector assembly (10, Figure 1, comprising 31, 51, 75, Figures 3-4) electrically connected between the arrester and the ground (10 connected between 13, 17, Figure 1); 
the disconnector assembly including: an isolator (comprising spark gap 75, Figures 1, 3-4, Paragraph 40) including: 
a first terminal (12, Figures 1, 3-4) electrically connected to the arrester (12 connected to 13, Figure 1), and a second terminal (41, Figures 1) electrically connected to the ground (41 connected to 17, Figure 1); and 
an explosive material (comprising cartridge 51, Figures 1-4, Paragraph 24, “A cartridge 51 with an explosive charge is positioned in the internal chamber 27”) configured to explode when an electrical parameter of the isolator exceeds a threshold associated with an electrical failure of the arrester (Paragraph 31, “…during a gap sparkover that causes the cartridge 51 to discharge…”, Paragraph 44, “… if the lightening arrester fails to withstand the voltages, the arcs are generated over a sufficiently extended period to activate the unprimed cartridge, causing an explosion”); and 
a housing (21, Figure 1, 3-4) configured to surround the isolator (Figure 1), the housing including: 
a first opening through which the first terminal extends (bore 30, Figure 1), 
a second opening through which the second terminal extends (opening through which 41 extends, Figure 1), and 
a mechanism configured to close the first opening when the explosive material explodes (comprising spring spacer 53, Figures 1-4, Paragraph 44, “…if the lightening arrester fails to withstand the voltages, the arcs are generated over a sufficiently extended period to activate the unprimed cartridge, causing an explosion that separates the terminals 12 and 41 mechanically from one another…”, Paragraph 24, “…The spring spacer 53 is adjacent the first terminal 12 and spaced from the second terminal 41”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lenk et al. (US 2005/0088795, IDS Document) in view of Brooker (US 2003/0044740, IDS Document).
Regarding Claim 3, Lenk discloses the electrical system of Claim 2, wherein the housing is configured to contain explosive debris generated by the ignition of the explosive material. Brooker discloses a disconnector assembly (detonation flame arrestor 10, Figures 1-8, Abstract) comprising a housing (comprising 14-16, Figures 1-8) configured to contain explosive debris generated by the ignition of an explosive material (Paragraphs 75, 84). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the electrical system of Lenk, a housing  as taught by Brooker, such that the debris carried in the gas stream can be trapped and the trapped debris can be easily removed (Brooker, Paragraph 86).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lenk et al. (US 2005/0088795, IDS Document) in view of Koch et al. (US 2020/0373113).
Regarding Claim 19, Lenk does not specifically disclose the disconnector assembly of Claim 11, wherein an interior surface of the housing is lined with a fire quenching material. Koch discloses a disconnector assembly (surge arrester 1, Figures 1-2) comprising a housing (housing having shields 24, Figure 1, Paragraph 38), and teaches known surge arrester housing wherein an interior surface of the housing is lined with a fire quenching material (Paragraph 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the electrical system of Lenk, to provide fire quenching material as taught in Koch to limit soot formation by the arc discharge and prevents formation of an electrically conductive layer on the inner side of the housing (see Koch, Paragraph 9).
Allowable Subject Matter
Claims 7, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 7, Lenk does not disclose the retention mechanism is further configured to prevent egress from the housing through the first opening after disengaging the washer, in combination with the other elements of the electrical system of claim 6. 
Regarding Claim 15, Lenk does not disclose the gripping mechanism is further configured to disengage the washer and cover the first opening upon the occurrence of the explosion in combination with the other elements of the electrical system of claim 14. Claim 16 depend from objected Claim 15. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mansfield (US 5,652,690) discloses a lightning arrester comprising a housing to contain debris in case of a failure (Figures 1-6, Abstract).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 5/06/2022